          Case 1:18-cv-00637-RP Document 117-7 Filed 11/10/20 Page 1 of 2


                                                                         Matthew A. Goldstein | Partner
                                                                        mgoldstein@farhangmedcoff.com
                                                                                        d: 202.550.0040

4801 E. Broadway Boulevard, Suite 311 | Tucson, Arizona 85711
p: 520.214.2000 | f: 520.214.2001 | farhangmedcoff.com



April 29, 2020

BY EMAIL

Mr. Eric Soskin
Federal Programs Branch
Civil Division, U.S. Department of Justice
1100 L Street, N.W.
Washington, D.C. 20530
eric.soskin@usdoj.gov

Re:     Demand for Appeal of Preliminary Injunction
        Washington v. U.S. Dep’t of State, No. 2:20-cv-00111-RAJ (W.D. Wash.)

Dear Eric:

       I write regarding the Settlement Agreement of June 29, 2018 (“Settlement Agreement”),
which binds the United States Department of State, the Secretary of State, the Directorate of
Defense Trade Controls, the Deputy Assistant Secretary, Defense Trade Controls, and the
Director of the Office of Defense Trade Controls Policy (collectively the “State Department”).

        Pursuant to Section 1(a) of the Settlement Agreement, the State Department committed to
comply with the Administrative Procedures Act (“APA”) in implementing a final rule
transferring export control jurisdiction over 3D gun files identified at U.S. Munitions List
(“USML”) Category I of the International Traffic in Arms Regulations (“ITAR”) to the
Commerce Department under the Export Administration Regulations (“EAR”).

       Specifically, Section 1(a) of the Settlement Agreement provides as material
consideration:

        (a)      Defendants’ commitment to draft and to fully pursue, to the extent
                 authorized by law (including the Administrative Procedure Act), the
                 publication in the Federal Register of a notice of proposed rulemaking and
                 final rule, revising USML Category I to exclude the technical data that is
                 the subject of the Action.

        As you know, on March 6, 2020, Judge Richard Jones of the Western District of
Washington found that the State Attorney General Plaintiffs are likely to succeed on their claim
that the State Department violated the APA when it issued the final rule under 85 Fed. Reg.
3,819 (Jan. 23, 2020) revising USML Category I to exclude the subject 3D files from ITAR-
control. Washington v. United States Dep't of State, No. 2:20-CV-00111-RAJ, 2020 WL
1083720 (W.D. Wash. Mar. 6, 2020).
        Case 1:18-cv-00637-RP Document 117-7 Filed 11/10/20 Page 2 of 2

                                                                       DEMAND FOR APPEAL
                                                                              April 29, 2020
                                                                                Page 2 of 2


        The express terms of the Settlement Agreement require the State Department to comply
with the APA in revising USML Category I to exclude the 3D gun files at issue. To the extent
that any court ruling establishes the State Department violated the APA in this rulemaking, such
ruling would also establish that the State Department violated Section 1(a) of the Settlement
Agreement.

       The State Department must appeal Judge Jones’ order and take whatever action is
necessary to meet its obligations under Section 1(a) of the Settlement Agreement.

        I further note that the State Department acted in bad faith by coordinating the Department
of Commerce’s new prior restraint under the EAR for Computer Assisted Manufacturing
(“CAM”) files under the final rules. See 85 Fed. Reg. 4,136 (Jan. 23, 2020). As you know, this
constitutes a substantial change to the Commerce Department’s longstanding policy that the
EAR does not impose a prior restraint on public speech.

        If left uncorrected, the State Department’s wrongdoings constitute final agency actions
under the APA provisions for judicial review, 5 U.S.C. § 702, and my clients will enforce their
rights accordingly.

      In writing to you regarding the above, Defense Distributed, the Second Amendment
Foundation, and Conn Williamson do not waive any claims against the State Department, the
Commerce Department, or any other party for claims arising out of the Settlement Agreement.

       Thank you for your prompt attention to this matter and please contact me at (202) 550-
0040 or at mgoldstein@farhangmedcoff.com with any questions.

                                             Sincerely,

                                             FARHANG & MEDCOFF PLLC



                                             Matthew A. Goldstein


cc:    Stuart Robinson (Stuart.J.Robinson@usdoj.gov)
